                                                                  JUDGE RICHARD A. JONES
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   NO. CR19-193RAJ
                                                  )
 8                   Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO CONTINUE TRIAL AND
 9             vs.                                )   PRETRIAL MOTIONS DEADLINE
                                                  )
10   TONY LEE WILLIAMS,                           )
                                                  )
11                   Defendant.                   )
                                                  )
12
           THIS MATTER having come before the Court on defendant’s unopposed
13   motion for a continuance of the trial and the pretrial motions due date, and the Court
14   having considered the facts set forth in the motion, the speedy trial waiver executed by
15   defendant, and the records and files herein, the Court finds as follows:
16         The Court finds that the ends of justice will be served by ordering a continuance
17   in this case, that a continuance is necessary to ensure adequate time for effective case

18   preparation, and that these factors outweigh the best interests of the public and
     defendant in a speedy trial.
19
           1. A failure to grant the continuance would deny defense counsel the reasonable
20
     time necessary for effective preparation, taking into account the exercise of due
21
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
22
     to grant a continuance in the proceeding would be likely to result in a miscarriage of
23
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -1                        Seattle, Washington 98101
       (Tony Lee Williams; CR19-193RAJ)                                          (206) 553-1100
           2. The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 2
     for trial. All of these factors outweigh the best interests of the public and defendant in
 3
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
           IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 5
     Continue Trial Date and Pretrial Motions Deadline (Dkt. #19) is GRANTED. The
 6   trial date shall be continued from December 16, 2019, to April 6, 2020. All pretrial
 7   motions, including motions in limine, shall be filed no later than February 27, 2020.
 8         IT IS FURTHER ORDERED that the resulting period of delay from the date of
 9   this order to the new trial date of April 6, 2020, is hereby excluded for speedy trial
10   purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).

11          DATED this 8th day of November, 2019.

12
13
                                                       A
                                                       The Honorable Richard A. Jones
14                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -2                         Seattle, Washington 98101
       (Tony Lee Williams; CR19-193RAJ)                                           (206) 553-1100
